Citation Nr: 0205673	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability, and if so, whether the reopened claim 
should be granted.

2.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had verified active duty service from November 
1976 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The evidence received subsequent to the June 1996 rating 
decision that denied entitlement to service connection for a 
low back disability includes evidence which is not 
duplicative or redundant of the evidence previously of record 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Degenerative disc disease of the lumbosacral spine 
originated in active duty.

4.  The veteran experiences frequent headaches but they are 
not prostrating in nature.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Low back disability, degenerative disc disease of the 
lumbosacral spine, was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The criteria for a rating in excess of 10 percent for 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 1155); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected headaches.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A service medical entry dated in January 1988 reflects the 
veteran's complaint of a dull pain in the right lower back 
after lifting weights the night before.  He also complained 
of hematuria.  The assessment was post exertional hematuria.  
On the report of medical history completed in May 1995, in 
connection with discharge, the veteran complained of 
recurrent back pain.  The accompanying report of examination 
shows clinical evaluation of the spine was normal.  

The claims file contains VA outpatient records dated from 
1995 to 2000.  Such generally show treatment of the veteran 
for headaches, back complaints and other disorders.  

VA records dated in April 1995 show that the veteran 
complained of frontal headaches of variable intensity, but 
that were never absent for more than two days at one time.  
The veteran indicated his headaches were occasionally 
associated with blurred vision.  Neurological examination was 
normal.  The impression was episodic tension-type headaches 
approaching chronic daily headaches.  An entry dated in 
October 1995 notes the veteran's complaint of sharp lower 
back pain.  He complained of headaches and indicated he was 
sensitive to noise and light when he had the headaches.  He 
denied nausea or visual changes.  He indicated Tylenol did 
not resolve the problem.  Examination of the back revealed 
tenderness over L5 to S1.  

In an unappealed rating decision of June 1996, the RO denied 
service connection for a low back disability.

A VA record dated in July 1996 notes the veteran's tension 
headaches were stable.  He complained of back soreness at 
that time.  He denied known injury to the back, but indicated 
he had had prior episodes of lower back soreness.  
Examination revealed tenderness to palpation over the spinous 
processes at the lower lumbar and sacroiliac vertebrae and 
the sacroiliac joint as well as mild paraspinal spasm.  In 
September 1997, the veteran complained of headaches three-to-
five days per week, relieved by Motrin for a few hours before 
coming back.  He indicated the headaches lasted from 10 
minutes to several hours and did not involve visual changes, 
nausea or photosensitivity.  Entries include note of chronic 
low back pain with paraspinal muscle spasm.  In November 
1997, the veteran underwent electroencephalogram, which was 
interpreted as normal.  

A January 1998 VA entry indicates the veteran had no nausea 
or vomiting; he was taken off Depakote.  He complained of 
muscle spasm in his right calf and the medical entry notes a 
history of low back pain of several years' duration.  
Examination revealed slight tenderness of the lower lumbar 
spine.  The impression was to rule out sciatica; computerized 
tomography was scheduled to rule out disc herniation.  In May 
1998 the veteran indicated that prescribed headache 
medications did not really make a difference and he was 
therefore off all prescribed headache medications.  He 
reported driving an 18-wheeler and indicated such contributed 
to his headaches and to his back pain.  Examination of the 
back revealed minimal lumbar spinal process tenderness and 
mild right sacroiliac joint tenderness on palpation, without 
evidence of paraspinal spasm.  The entry notes that 
computerized tomography of the lumbar spine had been 
completed and showed  bulging annuli at L4 to L5 and L5 to S1 
without impingement.  The veteran reported that his back pain 
was better overall and that he had had fewer episodes of 
spasm.  Impressions included chronic tension headaches, 
bulging discs at L4 to L5 and L5 to S1 without neural 
compression, and chronic low back pain with intermittent 
spasm of the paraspinal muscles.  

In October 1998 he reported recurrent headaches, occurring 
three-to-four times per week.  He described a "sharp, 
vibrating" type pain lasting about 45-to-90 minutes and 
relieved with Ibuprofen.  He indicated Ibuprofen had always 
relieved his headaches.  Also in October 1998, VA outpatient 
records note the veteran reported no recent problems with his 
chronic low back pain.  Examination revealed no tenderness 
over the spinal processes, no sacroiliac tenderness and no 
spasm at that time.  

In his VA Form 9, received in November 1998, the veteran 
argued entitlement to a 50 percent rating for his headaches 
as he had headaches four-to-five times per week that lasted 
from 30 minutes to one hour.  

An August 1999 VA record notes the veteran's report of 
continued headaches.  In March 2000 he was evaluated for 
seasonal allergies and related eye problems.  In July 2000, 
the veteran complained of continued low back pain.  
Examination revealed the veteran to be very tender on 
palpation in the mid-lumbar region with tight and tender 
paraspinal muscles.  There was also significant tenderness 
over the right sacroiliac joint without tenderness in the 
remainder of the spine.  The impression was chronic lumbago 
with paraspinal muscle spasms.  It was recommended the 
veteran try muscle relaxers for pain in his back.  In 
September 2000 the veteran was evaluated for possible dry 
eyes.  He denied photophobia at that time.  

The veteran presented for a VA examination of the spine in 
September 2001.  He reported that in 1989 or 1990 he lifted a 
weight and sustained a low back injury.  He indicated he was 
X-rayed and received medication.  He reported that following 
discharge from service he was seen on a few occasions for 
back discomfort.  He indicated three or four visits to the VA 
Medical Center for low back pain.  He reported having back 
pain three to four times per week and stated he takes Motrin 
for discomfort.  He denied any additional injury to his back.  
The veteran complained of tenderness on pressure of the spine 
in the mid-thoracic, mid-lumbar and lumbosacral region.  He 
complained of pain on left-sided straight leg raising and 
there was paraspinal tenderness bilaterally from the mid-
thoracic spine down to the pelvis.  The examiner indicated 
the veteran had no significant objective findings on physical 
examination of any chronic low back disability but noted that 
X-rays showed minimal narrowing at the L5 to S1 space 
consistent with degenerative disc disease.  The examiner 
summarized that the veteran had little to no disability 
resulting from the in-service incident.

The veteran presented for a VA neurologic examination in 
September 2001.  The examiner set out a detailed history of 
the veteran's headache complaints and evaluation therefor, 
beginning in service.  The veteran reported the current use 
of Motrin three times per day, prescribed for headache and 
back complaints.  He reported that his last neurology clinic 
appointment was in September 1999.  He described a headache 
in the frontal area above the eyes, sometimes described as a 
sharp pain and sometimes as a throbbing pain.  He indicated 
he would lie down for a few hours, closing his eyes and that 
sometimes the headache would be relieved, but that at other 
times he would have to take Motrin.  He denied any history of 
nausea or vomiting.  He reported occasional dizziness and 
very slight blurred vision at times associated with the 
headaches.  He reported that sometimes his head would hurt so 
badly he would be unable to pay attention to other symptoms.  
He indicated the aggravating factor was stress and that the 
alleviating factor was relaxation.  He reported he usually 
noticed headaches three-to-four times per week and indicated 
his headaches were getting worse in frequency and intensity.  
The veteran was noted to be in no distress at the time of the 
examination.  The examiner noted no evidence of neurologic 
deficit and no history of migraine headaches.  The examiner 
noted the veteran also had sinus problems, for which he used 
over-the-counter medications.  The diagnosis was chronic 
muscle tension headaches.  

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Since new and material evidence to reopen this claim is 
already of record, and insofar as the decision herein grants 
entitlement to service connection, no additional information 
or evidence is needed to substantiate the veteran's low back 
claim.  

For the purposes of this decision, the Board will assume that 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
veteran's rating claim.  The VCAA and the implementing 
regulations were in effect when the RO most recently 
considered that claim.  The record reflects that the veteran 
has been notified of the law and regulations governing the 
evaluation of headaches and has also been notified of the 
evidence considered by the RO and the reasons for its 
determination.  In addition the RO has afforded the veteran 
appropriate examinations.  Neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim of entitlement to an increased rating 
for headaches.  The Board is also unaware of any such 
outstanding evidence or information.  Thus, the Board finds 
the facts pertinent to this rating claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Analysis

Low Back Disability

The RO initially denied service connection for a low back 
disability in a rating decision dated in June 1996, on the 
basis that the veteran had no chronic low back disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board recognizes that the veteran has argued that he in 
fact timely appealed the June 1996 RO decision; however, he 
has not been provided a statement of the case on the 
timeliness issue so the Board will not rule on the timeliness 
issue at this time.  The Board will assume for the purpose of 
this decision that the veteran did not timely appeal the June 
1996 rating decision.  The veteran will not be prejudiced by 
this approach because the Board has determined that new and 
material evidence has been added to the record since the 
prior denial.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence added to the record since the June 1996 rating 
decision includes VA outpatient records documenting the 
veteran's chronic complaints of low back problems as well as 
diagnostic test evidence of existing degenerative disc 
disease at L4 to L5 and L5 to S1, as noted by the September 
2001 examiner.  This evidence is not cumulative or 
duplicative of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the claim since it shows that the veteran does have 
chronic low back disability.  As such, the additionally 
received evidence warrants reopening of the veteran's claim.  
38 C.F.R. § 3.156(a).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

In this case the veteran had 20 years of active military 
service.  In January 1988, during active service, he reported 
an incident of back pain after lifting weights.  He again 
reported intermittent back pain at the time of his discharge 
from service.  Although service medical records are negative 
for any diagnosis of a chronic back disability, and are 
further negative for noted positive clinical findings 
pertinent to the back, the veteran's history of intermittent 
back pain both during and subsequent to service is consistent 
and is also supported by the post-service documentation of 
periodic complaints of back pain made in connection with VA 
treatment.  

Moreover, VA treatment records beginning in late 1995 
document findings of spasm and tenderness of the spine to 
palpation.  The veteran has denied any back injury other than 
the one in-service incident.  Notably, the post-service 
medical entries specifically note tenderness over the L5 to 
S1 region and testing conducted in May 1998 disclosed 
degenerative disc disease at L5 to S1.  Finally, the 
September 2001 VA examiner, although opining that the veteran 
did not experience any disabling manifestations of back 
disability at the time of the examination, nevertheless noted 
the positive diagnostic test findings of degenerative disc 
disease at L5 to S1, stated to be of a mild-to-moderate 
degree.  The examiner's comments with respect to the lack of 
significant disability resulting from the veteran's in-
service incident and existing low back disorder thus appear 
to be indicative of the severity of the veteran's back 
problems rather than any medical assessment refuting the 
diagnosis of degenerative disc disease or dissociating such 
from service.  There is no other competent evidence of record 
refuting the diagnosis of degenerative disc disease or 
dissociating such from service.  

The Board finds the veteran's account of intermittent back 
problems since an in-service injury to be credible and 
consistent with his in-service medical history.  Furthermore, 
the record supports a continuity of back symptomatology, 
which has been attributed to a diagnosis of degenerative disc 
disease of the lumbar spine.  Accordingly, with resolution of 
the benefit of the doubt in the veteran's favor, service 
connection is warranted for degenerative disc disease of the 
lumbosacral spine.

Headache Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The veteran is service-connected for tension headaches.  
There is neither evidence nor argument that such headaches 
are the result of a head injury or brain trauma to warrant 
consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2001) or 38 C.F.R. § 4.130, Diagnostic Code 9304 (2001).

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted, and with less frequent 
attacks a noncompensable rating is assigned.

In this case, there is no evidence that the veteran has 
characteristic prostrating attacks of headaches.  He argues 
that his headaches are frequent, occurring up to four or five 
times per week.  However, he has reported some level of 
relief using Motrin, and has indicated he no longer uses 
prescribed medications for headaches.  He does not receive 
regular treatment for such headaches.  Also, he has 
consistently denied any aura, nausea or vomiting associated 
with his headaches, and has, at most, complained of blurred 
vision during his headaches.  He has not argued that any of 
his headaches last longer than a few hours and generally 
reports them to last less than one hour.  He has also not 
presented argument, and the evidence does not reflect, that 
he has missed any time from work due to headaches, or that 
his headaches are of such a severity or duration so as to 
incapacitate him from all activities and be considered 
prostrating in nature.  

The percentage evaluations set out under Diagnostic Code 8100 
contemplate more than just the frequency of headaches.  Thus, 
although the Board recognizes the veteran's arguments 
relevant to the nearly daily nature of his headaches, it 
emphasizes that Diagnostic Code 8100 provides for a 
compensable rating only where such headaches are prostrating 
in nature.  In this case there is no competent evidence 
showing the veteran to have prostrating attacks of headaches.  
As such an evaluation in excess of the currently assigned 10 
percent is not warranted under Diagnostic Code 8100.  
Moreover, there is no alternative diagnostic code that would 
be more appropriate to the evaluation of the veteran's 
tension headaches and allow for the assignment of an 
increased evaluation.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for low back disability is granted.

Entitlement to service connection for low back disability, 
degenerative disc disease of the lumbosacral spine, is 
granted.

Entitlement to an increased rating for tension headaches is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



